Case 5:19-cv-01244-JFW-AFM Document 36 Filed 06/11/20 Page 1 of 1 Page ID #:173



   1

   2

   3

   4

   5

   6                                                               JS-6
   7

   8                         UNITED STATES DISTRICT COURT
   9                       CENTRAL DISTRICT OF CALIFORNIA
  10

  11   DERRICK CUNNINGHAM,                        Case No. 5:19-cv-01244-JFW-AFM
  12                        Plaintiff,
                                                   JUDGMENT
  13            v.
  14   L. J. MILUSNIC, et al.,
  15                        Defendants.
  16

  17            Pursuant to the Court’s Order Accepting the Report and Recommendation of
  18   the United States Magistrate Judge,
  19            IT IS ORDERED AND ADJUDGED that the First Amended Complaint is
  20   dismissed without further leave to amend and with prejudice for failure to state a
  21   claim.
  22

  23   DATED: June 11, 2020
  24

  25                                          ____________________________________
                                                        JOHN F. WALTER
  26                                            UNITED STATES DISTRICT JUDGE
  27

  28
